Citation Nr: 1518944	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  11-09 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for congenital ichthyosis.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran had active duty service from September 1963 to March 1964.  
The case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Atlanta, Georgia Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran appeals the denial of congenital ichthyosis.  In his VA Form 9 Substantive Appeal received by the RO in March 2011, the Veteran expressed that he wanted a hearing at the local RO before a member of the Board.  In August 2014, the RO informed the Veteran by letter that he was placed upon the list of persons waiting for a travel board hearing.  In January 2015, the RO sent the Veteran another letter informing him that he was scheduled for a hearing February 6, 2015.  Both letters were returned to the RO as undeliverable.  He did not show up for the scheduled February 2015 hearing.  

The record reflects an issue regarding the Veteran's correct address.  It appears that this was an issue in August 2014 yet the RO continued to send mail to that incorrect address.  On remand, the RO should attempt to verify the Veteran's correct address and afford him the proper notice so that he can present for the requested hearing.  

Accordingly, the case is REMANDED for the following action:

1. Verify the Veteran's mailing address with either the Veteran or with his representative.  After his address is verified, correct the record and future mailings.

2. Thereafter, schedule the Veteran for a travel board hearing at the earliest opportunity in accordance with applicable procedures.  The RO must notify the Veteran and his representative of the date and time thereof.  If the appellant wishes to withdraw his request for the hearing, that should be done by written document submitted to the RO.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




